Citation Nr: 1034955	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent 
for a right shoulder disability.

2.  Entitlement to an increased rating greater than 10 percent 
for a left shoulder disability. 

3.  Entitlement to service connection for bilateral hand 
arthritis, claimed as secondary to a service-connected right 
ankle disability.

4.  Entitlement to service connection for bilateral carpal tunnel 
syndrome, claimed as secondary to a service-connected right ankle 
disability.

5.  Entitlement to an initial compensable rating for bilateral 
retinal detachment prior to January 29, 2007 and a rating greater 
than 10 percent from January 29, 2007.

6.  Entitlement to a rating greater than 20 percent prior to 
January 12, 2005, and greater than 20 percent from December 1, 
2005, for a right ankle disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1958 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from October 1997, June 2003 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Veteran had a hearing before 
the Board in June 2010 and the transcript is of record.

The issues on appeal require clarification.  The Veteran filed a 
claim seeking an increased rating for his right ankle in April 
1997.  The claim was granted to 20 percent in an October 1997 
rating decision, but the Veteran disagreed with the rating and 
ultimately perfected his appeal to the Board in July 1998.  In 
the interim, the Veteran was awarded a temporary total rating 
evaluation for surgical convalescence from January 12, 2005 to 
November 30, 2005 and assigned a 20 percent rating, effective 
December 1, 2005.  The time period in which the Veteran was 
awarded a temporary total rating for his right ankle is no longer 
before the Board here because the Veteran already was awarded the 
highest benefit available.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

The Veteran was also denied claims seeking service connection for 
bilateral hands and wrists disorders claimed as secondary to his 
right ankle disability in a June 2003 rating decision, and he 
ultimately perfected an appeal to the Board as to these issues in 
February 2005.

The Veteran also sought service connection for a bilateral eye 
disorder in January 2004 and was awarded service connection with 
a non-compensable rating in June 2005.  The Veteran perfected an 
appeal to the Board in April 2006.  Thereafter, the Veteran was 
awarded an increased rating to 10 percent, effective January 29, 
2007 in a November 2007 rating decision.  The Veteran 
specifically appealed the 10 percent rating disagreeing with both 
the rating and the effective date.  After the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal.  AB, 6 Vet. App. 35.  
Accordingly, the issue is still properly before the Board here 
and the issue has been appropriately rephrased above.

The case became complicated because during the pendency of this 
appeal the Veteran appealed over and over again for a total 
disability rating based on individual unemployability (TDIU).  In 
some of his statements, the Veteran arguably implied that a TDIU 
award would satisfy his appeal.  In August 2006, for example, the 
Veteran asked the RO to "wind this up by granting the 
unemployability...."

The Veteran was ultimately granted TDIU in a November 2006 rating 
decision.  The RO sent the Veteran a letter in December 2006 
indicating that in light of the TDIU grant, and the Veteran's 
statements, the RO deemed all other appeals resolved.  The letter 
further indicated, "[i]f you disagree with this assessment, 
please advise us in writing."

Shortly thereafter in January 2007 the Veteran responded asking 
that his remaining issues be resolved, to include the right 
ankle, right eye, left eye, right hand, right wrist, left wrist, 
and bilateral shoulders.  The RO treated this correspondence as a 
new claim and issued a new rating decision in November 2007 
denying the claims.  The RO's actions were especially detrimental 
to the Veteran's service connection issues, which the RO 
classified as petitions to reopen and, in the November 2007 
rating decision, declined reopening finding no new and material 
evidence had been submitted.  

The Board disagrees with the RO's interpretation of the 
procedural history of this case.  As outlined above, the Veteran 
timely perfected an appeal to the Board as to all issues on 
appeal here well before the November 2007 rating decision.  
Although the Veteran voiced frustration in multiple letters with 
the denial of his TDIU, the Board does not agree that his 
statements asking the RO to "wind this up..." equates to the 
Veteran wishing to withdraw his claims.  Indeed, the Veteran 
promptly responded to the RO's December 2006 letter informing the 
Veteran of the closed appeals indicating he in fact wished for 
the remaining issues to be resolved. 

In short, although the RO deemed the issues withdrawn by virtue 
of granting the TDIU claim in November 2006, the Veteran clearly 
voiced his desire that his remaining issues be resolved.  
Accordingly, the Board does not find the Veteran ever submitted a 
clear written statement indicating intent to withdraw any claim.  
See 38 C.F.R. § 20.204(b)(1) (2009).  For these reasons, the 
Board deems these claims stem from the original denials and not 
from the November 2007 rating decision.

With the exception of the increased rating bilateral 
shoulder claims, which is addressed in the dismissal 
below, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


FINDING OF FACT

On June 24, 2010, prior to the promulgation of a decision in the 
appeal for increased ratings greater than 10 percent for 
bilateral shoulder disabilities respectively, the Veteran 
testified before the Board indicating he wished to withdraw the 
bilateral shoulder appeals.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the 
issues of entitlement to increased ratings for bilateral shoulder 
disabilities, each currently rated as 10 percent disabling, by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

In this case, the Veteran testified during his June 2010 hearing 
before the Board that he wished to withdraw his claims seeking 
increased rating for his bilateral shoulders, each currently 
rated as 10 percent disabling.

The Board concludes, therefore, the Veteran has withdrawn this 
appeal as to the bilateral shoulder increased rating claims.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the claims and they are dismissed.




ORDER

The appeal of entitlement to an increased rating greater than 10 
percent for a right shoulder disability is dismissed.

The appeal of entitlement to an increased rating greater than 10 
percent for a left shoulder disability is dismissed.


REMAND

As explained above, the procedural history in this case has been 
complicated by The RO's decision to close all the Veteran's 
perfected appeals in December 2006.  When the Veteran indicated 
he wished for his appeals to continue in a January 2007 
statement, the RO treated the statement as a new claim.

Accordingly, the Board concludes the RO has not fully adjudicated 
all aspects of this appeal.  The Veteran, for example, perfected 
an appeal as to the initial compensable rating for his bilateral 
retinal detachment.  The Veteran was awarded an increased rating 
of 10 percent in a November 2007 rating decision, effective 
January 29, 2007, the date the RO interpreted the Veteran had 
filed a new claim.  The Veteran specifically disagreed with the 
rating and the effective date, but the RO, in a March 2009 
Statement of the Case (SOC) never addressed the Veteran's 
disagreement with the effective date of the increased rating or 
otherwise adjudicated whether a compensable rating was warranted 
prior to January 29, 2007.  Similarly, in the most recent March 
2009 SOC, the RO did not consider whether the Veteran's right 
ankle disability warrants a higher rating prior to January 29, 
2007.  

With regard to the Veteran's service connection issues, namely 
his hands and wrists, the RO since January 29, 2007 has declined 
adjudicating the claims on the merits finding no new and material 
evidence had been submitted.  This appeal, as explained in the 
introduction, properly stems from the Veteran's original service 
connection claims. Corrective action is required.

Aside from the due process deficiencies, the Board finds further 
development is needed for a full and fair adjudication of these 
claims.  

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With regard to the Veteran's service connection issues, the Board 
notes the Veteran claims his hands and wrists disorders are 
attributable to his service-connected right ankle.  Although the 
Veteran was sent a letter in February 2004 and another letter in 
March 2007 indicating the evidence necessary to establish service 
connection claims generally, no letter was sent explaining the 
evidence necessary to establish service connection claimed as 
secondary to a service-connected disability.  Corrective action 
is required. 

At the Veteran's hearing before the Board in June 2010, the 
Veteran referenced private treatment records relevant to all his 
claims that are not currently of record.  The Veteran indicated 
his private treating provider, Dr. Maggie Smith, removed a screw 
from his ankle in 2005 and found other fragments of screws in the 
bone.  The Veteran indicated he regularly sees private doctors 
with regard to his eyes, hands and wrists.  VA outpatient 
treatment records confirm the Veteran regularly sees private 
physicians for his various disabilities in addition to VA 
treatment.  Some of these records are in the claims folder, but 
it is not clear if the record contains all private records 
identified by the Veteran during the pendency of this appeal.  
The RO/AMC should make efforts to obtain these records.

The duty to assist also requires the VA to afford the Veteran a 
VA examination under certain circumstances.

For service connection claims, such as the hands and wrists 
issues on appeal here, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In this case, the medical evidence indicates the Veteran has 
diagnoses of bilateral hand arthritis and carpal tunnel syndrome.  
The Veteran claims his diagnoses are due to years and years of 
having to walk with a cane because of his right ankle.

The medical evidence with regard to the likely etiology of the 
Veteran's bilateral hand arthritis and carpal tunnel syndrome is 
currently unclear.  The Veteran was afforded a VA examination in 
October 2002 where the examiner originally opined that he 
believed the Veteran's hand arthritis and carpal tunnel syndrome 
were attributable to his use of the cane through the years.  The 
examiner later amended his opinion in two additional statements 
dated March 2003 where he indicated the Veteran's arthritis is a 
natural phenomenon and not likely related to the use of the cane 
through the years.

In support of his claim, the Veteran submitted statements from 
his private doctor, Dr. Forrest, DO, who opined in a statement 
dated in November 2003 that the Veteran's cane usage is 
responsible for pain in his hands and wrists.  Dr. Forrest, 
however, also indicated the Veteran was a baker by trade and 
therefore used his hands quite a bit.  Even so, Dr. Forrest 
believed the cane usage was more likely responsible for the 
Veteran's hand and wrist pain.  No specific diagnosis was 
indicated. In April 2000, another private physician, Dr. Jaeblon, 
DO, opined that the Veteran's cane usage substantially aggravated 
his joint arthritis, to include his wrists, because the Veteran 
constantly changed positions while walking. 

Secondary service connection may be established by a showing that 
a service-connected condition caused the condition or 
aggravated the condition beyond the natural progression of the 
disease.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 
3.310(a)(2)(b) (stating that service connection on a secondary 
basis may be established by a showing that the current disability 
was either caused by or aggravated by a service-connected 
disability); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
(requiring the VA to investigate all possible in-service causes 
of a veteran's current disability, including those unknown to the 
veteran).  

The medical evidence is currently insufficient to decide these 
issues.  Medical opinions differ as to whether the Veteran's cane 
usage caused the Veteran's hands/wrists disorders or, in the 
alternative, whether the Veteran's hands/wrists disorder was 
aggravated beyond the natural progression of the disease due to 
the years of cane usage.  Accordingly, a new VA examination is 
indicated to reconcile the conflicting evidence.

With regard to increased rating claims, such as the bilateral eye 
and right knee claims here, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded appropriate examinations for these 
conditions in 2007, three years ago.  The Veteran testified at 
his hearing before the Board in June 2010 that he believes his 
conditions have worsened and that the medical evidence does not 
currently reflect the severity of his conditions. 

With respect to his eyes, the Veteran testified that he cannot 
see very well and must stop driving by mid-afternoon because his 
eyesight deteriorates as time goes on in the day.  He believes 
his last VA examination is not indicative of the norm for him 
because the examination was in the morning, at the peak of his 
eyesight. 

VA outpatient treatment records note the Veteran receives on-
going private care for his vision issues every three months.  As 
indicated above, these private records are not currently of 
record.  The Board further notes the June 2007 eye examiner noted 
the claims file was not available for review at the time of the 
examination and, therefore, the examiner's assessment was done 
without the benefit of review of the Veteran's pertinent medical 
history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

In light of the missing records and the Veteran's testimony, the 
Board concludes a new VA eye examination is warranted.

With respect to his right knee, the Veteran indicates ever since 
his 2005 ankle fusion surgery his ankle is, in essence, ankylosed 
and, therefore, should be rated under the diagnostic codes for 
ankylosis.  The last VA examination in June 2007 indicates the 
Veteran's ankle in fact is fused and cannot move in any 
direction.  It is unclear from the VA examination, however, in 
what exact position the Veteran's ankle is fused.  The examiner 
also did not render an opinion as to whether the Veteran's ankle 
is "ankylosed."  Rather, the examiner noted the Veteran's ankle 
could not move past 0 degrees plantar flexion.  In April 2005, 
however, the VA examiner at that time indicated the Veteran's 
ankle was fused at 80 degrees.  The descriptions in the 
examination reports and VA outpatient treatment records do not 
make clear what position the Veteran's ankle is in or if his 
condition is the equivalent of ankylosis. 

Without this information, the Board finds there is insufficient 
evidence to properly rate the Veteran's right ankle and a new VA 
examination is indicated.

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues of 
entitlement to service connection for 
bilateral hand arthritis and bilateral carpal 
tunnel syndrome, claimed as secondary to a 
service-connected low back disability, 
including an explanation as to the 
information or evidence needed to establish 
service connection for a disease or injury 
claimed to be secondary to another disease of 
injury.

2.  Obtain the Veteran's medical records from 
the VA Medical Center in Toledo, Ohio and Ann 
Arbor from March 2009 to the present. All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

3.  Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his hands, wrists, eyes, and 
right ankle, not already of record, to 
include Dr. Maggie Smith and any other 
private medical doctor identified.  These 
medical records should then be requested, and 
the RO should specify that actual treatment 
records and hospitalization records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

4.  After the above is complete and the above 
mentioned records are obtained, to the extent 
possible, schedule the Veteran for an 
orthopedic examination for his claimed 
bilateral hands and wrists disabilities, 
claimed as secondary to his service-connected 
right ankle disabiltiy, to determine the 
extent and likely etiology of any hand or 
wrist condition(s) found, specifically 
commenting on whether the Veteran has any 
hand or wrist disorder caused or aggravated 
by his right ankle.  The examiner should also 
comment on whether any diagnosed hand or 
wrist disorder is directly related to any 
incident of his military service.  

Pertinent documents in the claims folder must 
be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered, specifically that of the 
2002 and 2003 VA examiner's opinions, Dr. 
Forrest's November 2003 opinion and Dr. 
Jaeblon's April 2000 opinion. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After the above records are obtained, to 
the extent available, the Veteran should 
again be scheduled for appropriate VA 
examinations to assess the severity of his 
bilateral eyes and right ankle.  The RO 
should attempt to schedule the Veteran's 
VA eye examination in the late afternoon 
if possible.  All pertinent tests and 
studies are to be performed.  Prior to the 
examinations, the claims folder must be 
made available to the physicians for 
review of the case.  The examiners, in 
accordance with the latest AMIE sheets for 
evaluating these disabilities, are to provide 
a detailed review of the Veteran's history, 
current complaints and the severity of the 
disorders.  The examiners must provide a 
clear explanation for each finding and 
opinion expressed.

With regard to the right ankle, range of 
motion studies should be completed and the 
examiner is asked to opine if the Veteran's 
ankle is "ankylosed" or is the functional 
equivalent of "ankylosed."  The examiner is 
also asked to describe the exact position of 
plantar flexion and dorsi flexion that the 
Veteran's right ankle is fused at.  To the 
extent possible, the examiner should 
determine whether the right ankle exhibits 
weakened movement, excess fatigability, or 
incoordination. In other words, application 
of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

6.  After the above is complete, readjudicate 
the Veteran's claims specifically 
adjudicating the service connection claims on 
the merits and adjudicating the increased 
rating claims stemming from the April 1997 
claim (right ankle) and January 2004 claim 
(bilateral eyes) respectively, also 
addressing the Veteran's disagreement with 
the effective date of the 10 percent 
increased rating for his bilateral eyes 
disability.  With regard to the increased 
rating claims, the RO should also clearly 
consider the applicability of extra-
schedular considerations or alternative 
diagnostic codes, to include ankylosis of the 
ankle.  If the claims remain denied, provide 
the appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


